04/28/2022



                                                                                  Case Number: OP 22-0139
         IN THE SUPREME COURT OF THE STATE OF MONTANA

                               Case No. OP 22-0139



RHONDA LINDQUIST and
OFFICE OF STATE PUBLIC DEFENDER,

      Petitioner,

              -vs-                                         ORDER

MONTANA THIRTEENTH JUDICIAL
DISTRICT COURT,

Respondent.



      A motion was filed seeking leave for the Montana County Attorney's

Association to file an Amicus Curiae brief in this proceeding. Counsel for the parties

having no objection, and good cause appearing therefrom,

      IT IS HEREBY ORDERED:

   1. The Montana County Attorney's Association may file an Amicus Curiae brief

   2. The Amicus Curiae brief is due on May 25, 2022.

             DATED this         day of            ,2022.


                                         CHIEF JUSTICE
cc:   Peter Habein
      Timothy Strauch
      Emily Jones
      L. Randall Bishop




                                     Electronically signed by:
                                           Mike McGrath
                          2   Chief Justice, Montana Supreme Court
                                           April 28 2022